Citation Nr: 1636989	
Decision Date: 09/21/16    Archive Date: 09/27/16

DOCKET NO.  08-29 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a recurrent lumbosacral spine disorder to include degenerative disc disease, spondylosis, and lordosis straightening.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from October 1984 to April 1985 and from February 2005 to June 2006.  The Veteran served in Iraq.  He had additional duty with Puerto Rico Army National Guard.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the San Juan, the Commonwealth of Puerto Rico, Regional Office (RO) which, in pertinent part, denied service connection for a back disorder to include "straightening of the lordosis, mild diffuse spondylosis, and disc."  In April 2012, the Board, in pertinent part, remanded the issue of service connection for a back disorder to the RO for additional action.  

In June 2015, the Board, in pertinent part, again remanded the issue of service connection for a back disorder to the RO for additional action.  The Board has reviewed both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of the Veteran's appeal should take into consideration the existence of this electronic record.  

The Board has reframed the issue on appeal in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  


FINDING OF FACT

Lumbosacral spine degenerative disc disease, spondylosis, and lordosis straightening originated during active service.  



CONCLUSION OF LAW

The criteria for service connection for lumbosacral spine degenerative disc disease, spondylosis, and lordosis straightening are met.  38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.326(a) (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and to Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a Claims Assistance Act of 2000 (VCAA) notice, as required by 38 U.S.C.A. § 5103(a), must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate his claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  In this decision, the Board grants service connection for lumbosacral spine degenerative disc disease, spondylosis, and lordosis straightening.  As such action represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary.  


II.  Service Connection for a Recurrent Lumbosacral Spine Disorder

The Veteran asserts that service connection for a recurrent lumbosacral spine disorder is warranted as he injured his back due to lifting heavy weights and wearing body armor while serving in Iraq.  He advances that he initially experienced chronic low back pain while in Iraq which has persisted to the present day.  

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by wartime service.  38 U.S.C.A. § 1110.  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In order to establish the service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed aggravation of a disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

In the case of any veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, the Secretary shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  The reasons for granting or denying service-connection in each case shall be recorded in full.  38 U.S.C.A. § 1154(b) (West 2014).  

The Veteran served with the Army in Iraq in "a designated imminent danger pay area."  Therefore, the Veteran's participation in combat is conceded.  

A May 2006 post-deployment health assessment indicated that the Veteran reported that he had experienced back pain during the deployment.  On contemporaneous examination, the medical personnel diagnosed no spine or back disability.  The remainder of the Veteran's service treatment records do not refer to a spine disorder.  

A November 2007 VA lumbosacral spine X-ray study notes that the Veteran complained of low back pain.  The study revealed findings consistent with mild diffuse spondylosis, disc space narrowing, and straightening of the lordosis.  
The report of a September 2008 VA spine examination conveys that the Veteran complained of "low back pain since returning from Iraq."  He clarified that "his back pain is due to use of individual body armor used it Iraq as well as lifting and moving equipment in Iraq."  The Veteran was diagnosed with "degenerative changes at L4-L5 and L5-S1 L4-L5 and L5-S1 (diffuse disk bulge with bilateral facet and posterior ligament hypertrophic with bilateral neural foramina narrowing."  

A February 2009 VA treatment record states that the Veteran complained of chronic low back pain.  He presented a "more than 6 month history of low back pain from moving heavy equipment in Iraq."  The Veteran was diagnosed with chronic low back pain without neurological deficits.  

The report of an April 2011 VA Gulf War examination states that the Veteran presented a history of "lower back pain since 2006."  

The report of a May 2012 addendum to the September 2008 VA spine examination concludes that "[t]he claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness."  The examiner commented that: "[t]he degenerative changes at L4-1,5 and L5-S1 with diffuse disk bulge with bilateral facet and posterior ligament with bilateral neural foramina narrowing is not at least as likely as not due to heavy lifting and wearing of heavy body armor during one year deployment to Irak (sic);" "[t]he claim folder CPRS records were reviewed carefully and there is not any indication of lower back problems during his deployment or even in the first year after returning from Irak (sic);" "there is no formal complaint seen anywhere in any of his medical records until October 25, 2007 when he did c/o back pain and had a X-ray taken but this was almost one and a half years after returning from deployment;" and "[b]ulging discs and degenerative disease can result from heavy lifting and carrying heavy weights on the body but it is usually manifested as back pain right away and not many months after the fact."  The Board finds that the May 2012 addendum is of limited probative value given the examiner's erroneous statement that the Veteran did not complain of low back pain during active service.  

The report of a September 2015 VA spine examination concludes that "[t]herefore, it is less likely than not that the Veteran's claimed back condition related to, caused by and/or aggravated by military service because of the lack of objective medically-based, clinical evidence to support a diagnosis, treatment and event related to in-service back condition."  The examiner failed to address the Veteran's multiple competent statements to treating medical personnel that he had experienced chronic low back pain which began while he was in Iraq.  Given such an omission and in light of the provisions of 38 U.S.C.A. § 1154, the Board finds that the September 2015 examination report to be of essentially no probative value.  

The Veteran asserts that service connection for a recurrent back disorder is warranted as the claimed disorder was initially manifested while he served in Iraq secondary to his wearing body armor and lifting heavy weights.  The Veteran participated in combat in Iraq.  A May 2006 post-deployment examination report notes that the Veteran presented a history of back pain while deployed.  VA physicians have diagnosed the Veteran with lumbosacral spine degenerative disc disease, spondylosis, and lordosis straightening.  The May 2012 addendum to the September 2008 VA spine examination concedes that "[b]ulging discs and degenerative disease can result from heavy lifting and carrying heavy weights on the body."  The Board finds the evidence is therefore in at least equipoise as to whether the Veteran's lumbosacral spine degenerative disc disease, spondylosis, and lordosis straightening originated during active service.  Upon application of the provisions of 38 U.S.C.A. § 1154(b) and resolution of all reasonable doubt in the Veteran's favor, the Board concludes that service connection for lumbosacral spine degenerative disc disease, spondylosis, and lordosis straightening is now warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  








ORDER

Service connection for lumbosacral spine degenerative disc disease, spondylosis, 
and lordosis straightening is granted.  



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


